Citation Nr: 1025119	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had service from August 1962 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.     

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.  

The Board remanded the Veteran's appeal in August 2009 for due 
process concerns.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review regarding the 
Veteran's claim of service connection for residuals of a back 
injury.  
	
The Veteran contends that he currently suffers from residuals of 
a back injury which he sustained in service.  During the April 
2010 hearing, the Veteran testified that he injured his back in 
September of 1962 while in firefighting school, as well as in 
1963 when serving on the USS Gearing, when he was performing his 
refueling duties and a rogue wave hit the destroyer ship, washing 
him to the rear of the deck, causing his back injury. 

The Veteran's October 1960 induction physical examination and his 
August 1962 active duty physical examination are negative for 
complaints, treatment, or a diagnosis of a back condition or 
injury.  The Veteran's service treatment records demonstrate that 
he was transported by ambulance from fire fighting school to the 
hospital as a result of back pain in September 1962.  The Veteran 
was diagnosed with an acute back strain and prescribed bed rest.  
His August 1964 separation physical examination is negative for 
any complaints, treatment, or a diagnosis of a back condition or 
injury.   

The Veteran was afforded two VA examinations in connection with 
the current claim; however, both are inadequate.  At a June 2007 
VA examination, the Veteran reported that he injured his back 
during service.  The examiner indicated, however, that "there is 
not one written word on any low back disorder during the 
Veteran's service."  Subsequent to examination, the examiner 
diagnosed the Veteran with a chronic low back strain and 
degenerative disc disease of the lumbosacral spine, but did not 
provide an opinion as to etiology. 

The Veteran underwent a second VA examination in March 2009 at 
which time he reported the circumstances of his in-service 
injuries.  The Veteran further reported that he experienced 
multiple recurrences of hospitalization for low back pain and 
inability to walk in 1965.  The examiner diagnosed chronic 
lumbosacral strain and opined "we have absolutely no 
documentation whatsoever to substantiate the Veteran's claim of 
chronic lumbar pain related to the incident while he was on 
active duty in the Navy, in 1963, when he was slammed against the 
guardrail and hatch and winch on the deck of the ship that was 
hit with a large wave."  No opinion as to etiology was offered.  

The Veteran is competent to state that he injured his back in 
service; however, the examiners discounted his reported history 
because it was not documented in his service treatment records.  
The Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran in 
order to obtain the names and addresses of 
all medical care providers who have treated 
him for complaints related to his low back 
condition since service.  The RO/AMC should 
then obtain and associate those records with 
the claims file.  Any negative search should 
be noted in the record and communicated to 
the Veteran.

2.  After receiving any evidence as a result 
of the above action or otherwise, the Veteran 
should be afforded an appropriate VA 
examination in order to determine the current 
nature and likely etiology of any back 
conditions which may be present.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly service 
treatment records and post-service 
examinations.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated back condition is the 
result of active service or any incident 
therein or, in the alternative, had its onset 
in service?

The examiner should consider the history as 
reported by the Veteran in the prior 
examinations.  

A rationale for all opinions expressed 
should be provided.  
3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


